                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JAMIE STARR,                       )
                                   )
                  Plaintiff,       )
                                   )
     v.                            )       1:18CV219
                                   )
SATYA TIWARI, SURYA, INC.,         )
and ALLEN PARKER,                  )
                                   )
                  Defendants.      )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Currently before this court is Defendants’ joint Motion to

Dismiss pursuant to Rules 12(b)(1) and 12(b)(6). (Doc. 11.)

Defendants have also filed a Motion for Protective Order

limiting discovery, (Doc. 18), a Motion to Dismiss Plaintiff’s

intentional infliction of emotional distress (“IIED”) complaint,

(Doc. 21), and a Motion for a Prefiling Injunction, (Doc. 40).

     In addition to her original complaint, (Complaint for

Employment Discrimination (“Compl.”) (Doc. 2)), Plaintiff has

filed the following: three motions to amend the complaint (Docs.

15, 24, 26); an amended complaint, (Doc. 17); a “motion for jury

trial”, (Doc. 20); and a “motion for court to grant recovery”,

(Doc. 31). Plaintiff has also moved to add Julie Watkins, (Doc.

34), and Carrie Ingalls, (Doc. 36), as defendants in this

matter. Finally, Plaintiff has filed the following discovery-
related motions: a motion to compel with sanctions, (Doc. 25); a

motion for a court-ordered medical examination of Defendant

Parker, (Doc. 30); and a motion to subpoena, (Doc. 38).

     Because this court finds that none of Plaintiff’s timely

pleadings plausibly allege any unlawful activity by Defendants,

Defendants’ motion to dismiss will be granted and Plaintiff’s

various motions will be denied.

     Further, this court believes that Plaintiff’s voluminous

filing record in this case represents an attempt to use the

federal judiciary as an outlet for petty personal grievances. To

deter Plaintiff from again using federal resources to reexamine

petty slights and negative social interactions, this court will

dismiss Plaintiff’s claims with prejudice.

I.   BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff Jamie Starr is proceeding pro se and in forma

pauperis. (Doc. 1.) Plaintiff was employed by Defendant Surya,

Inc. (“Surya”) as a Sales Specialist responsible for accounts in

the state of Florida. (Pl.’s Mot. to Am. Compl. (“Am. Compl.”),

Ex. SS (Doc. 15-11) at 1.) Plaintiff began employment with Surya

on August 7, 2017. (Id.) Plaintiff reported to Allen Parker,

Sales Manager. (Id.) Surya terminated Plaintiff’s employment on

October 20, 2017. (Am. Compl. (Doc. 15) at 10.)



                                  -2-
      In her original complaint, Plaintiff alleges employment

discrimination 1 by Defendants due to her gender, religion and age

in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e–5, and the Age Discrimination in

Employment Act (the “ADEA”), 29 U.S.C. §§ 621–634. (Compl.

(Doc. 2) at 3.) As far as this court can discern, Plaintiff has

also alleged the following state law claims in her various

subsequent pleadings: breach of contract, (Am. Compl. (Doc. 15)

at 3); (Pl.’s Mot. to Am. Breach of Contract (“Pl.’s Mot. to

Am.”) (Doc. 24) at 1–2); defamation, (Am. Compl. (Doc. 15) at

1); negligence, (Pl.’s Am. Compl. (“IIED Compl.”) (Doc. 17) at

5); IIED, (IIED Compl. (Doc. 17) at 1); and negligent infliction

of emotional distress (“NIED”), (Pl.’s Mot. to Am. (Doc. 24–1)

at 3.) Plaintiff claims damages of over $2 million. (Doc. 31 at

2.)




      1Plaintiff also checked the box for retaliation. (Compl.
(Doc. 2) at 4.) While Plaintiff suggests she was retaliated
against for filing an EEOC charge, (Am. Compl. (Doc. 15) at 10),
Plaintiff has not produced evidence of when she filed this
charge and this court has no way to determine whether it was
filed before or after her termination. Plaintiff also appears to
argue that she suffered retaliation for complaints about the
conduct of a drunken Surya customer, but these actions are not
within the scope of Title VII because Plaintiff was not
complaining about discriminatory conduct by her employer. See
DeMasters v. Carilion Clinic, 796 F.3d 409, 417 (4th Cir. 2015).

                                -3-
      Plaintiff initially named Surya, Inc., Satya Tiwari (CEO),

and Allen Parker (Sales Manager) as Defendants. (Compl. (Doc.

2).) Plaintiff has since moved to add two additional

individuals, Julie Watkins and Carrie Ingalls, as defendants

(Docs. 34, 36.)

      This court will first consider which of Plaintiff’s

numerous pleadings it may properly consider under the Federal

Rules of Civil Procedure. This court will next turn to the

original Defendants’ joint motion to dismiss Plaintiff’s

original federal claims. This court will then proceed to

evaluate any remaining valid state law claims. Finally, if any

claims remain after this analysis, this court will proceed to

evaluate Plaintiff’s discovery motions, (Docs. 25, 30, 38.)

II.   THRESHOLD ISSUES

      A.   Sufficiency of the Complaint

      This court will not, as Defendants urge at various points,

(see Doc. 12 at 6–9), dismiss Plaintiff’s claims outright as

violative of the pleading standards set forth in Fed. R. Civ. P.

Rules 8 and 10(b). Plaintiff’s pleading approach clearly runs

afoul of the Federal Rules. See Fed. R. Civ. P. 8(a)(2)

(pleading must contain “a short and plain statement of the

claim”) (emphasis added); Fed. R. Civ. P. 10(b) (stating that



                                -4-
pleadings should be organized in numbered paragraphs and should

identify the specific facts on which each claim is based).

     The pleading standards are relaxed for pro se plaintiffs.

See Estelle v. Gamble, 429 U.S. 97, 106 (1976) (stating that pro

se complaints must be “liberally construed”); see also Haines v.

Kerner, 404 U.S. 519, 520–21 (1972). However, these plaintiffs

are still required to plead facts that fairly put the defendant

on notice of the nature of the claims and “contain more than

labels and conclusions.” Giarratano v. Johnson, 521 F.3d 298,

304 & n.5 (4th Cir. 2008) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

     This court finds it odd that Plaintiff, who apparently is

well-educated, was able to secure a relatively high-paying sales

job, has navigated the Equal Employment Opportunity Commission

(“EEOC”) filing process, has resorted to nearly indecipherable

stream-of-consciousness narratives in her various pleadings.

Plaintiff’s decision to devote space in her pleadings to compare

certain Defendants to Nazi leaders and to criticize unrelated

content posted on the website of Defendants’ legal counsel is

also deeply mystifying and frankly bizarre. (See Am. Compl.

(Doc. 15) at 18; Ex. EN (Doc. 15–12) at 1.)

     However, this court notes that Defendants have not moved

for a more definite statement of the claims, which would

                               -5-
certainly be warranted here, and have instead proceeded to

address the substance of Plaintiff’s allegations. Especially in

the pro se context, this court finds it preferable to address

Plaintiff’s claims under Rule 12(b)(6) rather than dismissing

them for failure to comply with federal pleading standards.

     B.   Amendments to the Complaint

    A party may amend any pleading as a matter of course, if

that pleading “is one to which a responsive pleading is

required,” within twenty-one days after service of the

responsive pleading or motion. Fed. R. Civ. P. 15(a)(1).

Defendants filed their original motion to dismiss on May 9,

2018, and Plaintiff filed her first motion to amend exactly

twenty-one days later on May 30, 2018. Therefore, this court

construes Plaintiff’s initial motion to amend, (Am. Compl. (Doc.

15)), as an amendment to the original complaint which is

permitted as a matter of course.

    Outside of the twenty-one-day window, pleadings may be

amended “only with the opposing party's written consent or the

court's leave.” Fed. R. Civ. P. 15(a)(2). Defendants responded

to Plaintiff’s initial motion to amend on June 25, 2018. (Doc.

16.) Plaintiff subsequently filed an amended complaint on

July 23, 2018, (IIED Compl. (Doc. 17)); a “Motion for Jury

Trial” on July 30, 2018, which this court construes as an

                               -6-
additional motion to amend the complaint, (Doc. 20); a “Motion

to Amend Breech [sic] of Contract” on August 23, 2018, (Pl.’s

Mot. to Am. (Doc. 24)); an additional motion to amend the

complaint on August 23, 2018, (Doc. 26); and a “Motion for the

Court to Grant Recovery” on October 1, 2018, (Doc. 31).

Plaintiff did not seek leave of the court to file any of these

pleadings, nor did Defendants consent to these pleadings.

    To the extent that any of the pleadings identified above

other than Plaintiff’s initial motion to amend, (Am. Compl.

(Doc. 15)), allege new claims or facts or otherwise seek to

amend Plaintiff’s original complaint, these pleadings do not

comply with the time restrictions in Fed. R. Civ. P. 15(a)(2).

Plaintiff has also neglected to seek leave of the court to

amend. Plaintiff’s shotgun pleading approach is both prejudicial

to Defendants and wasteful of judicial time and resources. See,

e.g., Johnson v. Oroweat Foods Co., 785 F.2d 503, 510 (4th Cir.

1986) (stating that prejudice can result when a defendant is

forced to respond to new legal theories or gather new evidence).

Although the proposed amendments here were filed shortly after

the initial complaint, this court further finds that Plaintiff

has acted in bad faith by filing numerous amendments over a

short period of time without seeking permission. See Foman v.

Davis, 371 U.S. 178, 182 (1962) (listing “undue delay, bad faith

                               -7-
or dilatory motive” as grounds for denying leave to amend).

Therefore, this court will not consider these subsequent

pleadings. 2

    As best as this court can discern, Plaintiff’s initial

motion to amend alleges breach of contract and defamation

claims. In the interest of liberal construction, see Estelle,

429 U.S. at 106, this court will consider the breach of contract

and defamation claims asserted in Plaintiff’s initial motion to

amend as well as the federal claims asserted in Plaintiff’s

original complaint. However, this court will construe

Plaintiff’s pleadings containing claims for negligence, IIED and

NIED as additional motions to amend and will deny those motions

as untimely and prejudicial.

     C.    Additional Defendants

    Plaintiff has moved to add Julie Watkins, (Pl.’s Mot. to Add

Julie Watkins (“First Mot. to Add Def.”) (Doc. 34)), and Carrie

Ingalls, (Pl.’s Mot. to Add Party (“Sec. Mot. to Add Def.”)


     2 Alternatively, this court finds that the intended
amendments are futile. First, the alleged factual basis for
Plaintiff’s claims consists of intentional, rather than
negligent, conduct and thus cannot support a claim for
negligence or NIED. Horne v. Cumberland Cty. Hosp. Sys., Inc.,
228 N.C. App. 142, 149, 746 S.E.2d 13, 19 (2013). Second,
Plaintiff fails to allege the “utterly intolerable” conduct
required to state an IIED claim. See, e.g., Hogan v. Forsyth
Country Club Co., 79 N.C. App. 483, 493–94, 340 S.E.2d 116, 122–
23 (1986).

                                   -8-
(Doc. 36)), as defendants in this case. As an initial matter,

this court determines that neither Watkins nor Ingalls is a

required party, see Fed. R. Civ. P. 19(a)(1), to any of

Plaintiff’s timely and authorized claims. Neither Watkins nor

Ingalls appear to assert any interest in this action, and this

court can “accord complete relief” on Plaintiff’s Title VII,

ADEA, breach of contract and defamation claims with the original

Defendants. Fed. R. Civ. P. 19(a)(1)(A).

    The Federal Rules alternatively permit joinder of parties as

defendants when plaintiff’s “right to relief is asserted against

them jointly [or] severally,” when the right to relief against

all parties arises out of the same series of transactions, or

when “any question of law or fact common to all defendants will

arise in the action.” Fed. R. Civ. P. 20(a)(2); see also Saval

v. BL Ltd., 710 F.2d 1027, 1031 (4th Cir. 1983) (stating that

claims must be “reasonably related” for parties to be joined

under Rule 20); Stephens v. Kaiser Found. Health Plan of the

Mid-Atl. States, Inc., 807 F. Supp. 2d 375, 382 (D. Md. 2011)

(finding that claims must have “a logical relationship to one

another”).

    The claims against Watkins and Ingalls appear completely

unrelated to Plaintiff’s original properly-pleaded claims.

Plaintiff’s claim against Watkins is styled as a breach of

                               -9-
contract claim but appears to allege breach of a contractual

agreement between Watkins and Defendant Surya regarding a third

party, Kristine El Kouri. (First Mot. to Add Def. (Doc. 34) at

4.) The breach of contract claim alleged in Plaintiff’s first

amended complaint, however, relates to provisions of the Surya

employee handbook that may have formed part of Plaintiff’s

employment contract with Defendant Surya. (See Am. Compl. (Doc.

15) at 3.) The claim against Watkins is not in any way relevant

to that breach of contract claim, and Plaintiff’s motion to add

Watkins as a defendant will be denied.

    Plaintiff’s claim against Carrie Ingalls is even more

puzzling, as Ingalls appears to be a third-party guest who

attended an event at one of Surya’s facilities and allegedly

mistreated Plaintiff at this event. (Sec. Mot to Add. Def. (Doc.

36) at 1–2.) While Plaintiff attempts to connect Ingalls’

alleged behavior to Surya’s negligent over-serving of alcohol at

the event, (id. at 3), this claim is simply in no way relevant

to the employment discrimination claims in Plaintiff’s original

complaint or to the breach of contract and defamation claims in




                              -10-
Plaintiff’s first amended complaint. Therefore, Plaintiff’s

motion to add Ingalls as a defendant will also be denied. 3

     D.   Defendant-Specific Issues

     Because Plaintiff has alleged a multitude of facts and

claims against Defendants with little effort to differentiate

among individual conduct, this court must briefly address

limitations applicable to Plaintiff’s federal claims.

     Plaintiff names individuals Satya Tiwari and Allen Parker

as defendants in her Title VII and ADEA claims. (See Compl.

(Doc. 2).) However, it is well-established that no person can be

liable for a Title VII violation in his or her individual

capacity. See Lissau v. S. Food Serv., Inc., 159 F.3d 177, 180–

81 (4th Cir. 1998) (“We join these courts and reiterate that

supervisors are not liable in their individual capacities for

Title VII violations.”). Therefore, Plaintiff’s Title VII and

ADEA claims against Defendants Tiwari and Parker, in their

individual capacities, will be dismissed. Plaintiff may bring

these claims only against Defendant Surya.




     3 While Plaintiff’s motions to add defendants might also be
construed as additional motions to amend the complaint, this
court notes simply that doing so would produce the same outcome
because these motions are untimely and prejudicial. See Fed. R.
Civ. P. 15(a); Oroweat Foods, 785 F.2d at 509–10.

                               -11-
     E.   Subject-Matter Jurisdiction and Applicable Law

     As to Plaintiff’s properly-pleaded state law claims, breach

of contract and defamation, this court finds based on the record

that it has supplemental jurisdiction over these claims.

Plaintiff indicates on her civil cover sheet that the “Basis of

Jurisdiction” is “Federal Question,” (see Doc. 3), which is

certainly true as to the Title VII and ADEA claims. When a

federal court has federal question jurisdiction over some

claims, it may exercise supplemental jurisdiction over all

related claims that “form part of the same case or controversy.”

See 28 U.S.C. § 1367; see also Hinson v. Norwest Fin. S.C.,

Inc., 239 F.3d 611, 616 (4th Cir. 2001) (observing that the

district court had discretion to exercise supplemental

jurisdiction and could retain or remand to state court any state

law claims after all federal claims were dismissed).

     Plaintiff’s properly-pleaded state claims all appear to

relate generally to the same factual nexus as Plaintiff’s

federal claims – a series of incidents that occurred during

Plaintiff’s approximately three-month employment with Surya and

alleged mistreatment by Plaintiff’s immediate supervisor,

Defendant Parker. Therefore, these claims are all part of the

same case or controversy and this court may properly exercise



                               -12-
supplemental jurisdiction over the state law breach of contract

and defamation claims.

     A federal court sitting in diversity or supplemental

jurisdiction generally applies the relevant substantive law of

the state in which the court sits, while applying federal

procedural law. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 72–73,

79–80 (1938); Hanna v. Plumer, 380 U.S. 460, 465–66 (1965); see

also United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726

(1966) (holding that federal courts are “bound to apply state

law” to pendant claims); In re Exxon Valdez, 484 F.3d 1098, 1100

(9th Cir. 2007) (finding that Erie’s central holding applies to

supplemental jurisdiction cases).

     This court will first evaluate Plaintiff’s federal claims

under Title VII and the ADEA. If this court finds that the

federal claims should be dismissed, this court will next

consider whether the remaining properly-pleaded state law claims

(breach of contract and defamation) should be remanded or

whether this court should evaluate these claims, applying North

Carolina substantive law.

III. STANDARD OF REVIEW

     Under federal law, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

                              -13-
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). To be facially plausible, a claim

must “plead[] factual content that allows the court to draw the

reasonable inference that the defendant is liable” and must

demonstrate “more than a sheer possibility that a defendant has

acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556–57).

When ruling on a motion to dismiss, a court must accept the

complaint’s factual allegations as true. Id. Further, “the

complaint, including all reasonable inferences therefrom, [is]

liberally construed in the plaintiff’s favor.” Estate of

Williams-Moore v. All. One Receivables Mgmt., Inc., 335 F. Supp.

2d 636, 646 (M.D.N.C. 2004) (citation omitted).

     Nevertheless, the factual allegations must be sufficient to

“raise a right to relief above the speculative level” so as to

“nudge[] the[] claims across the line from conceivable to

plausible.” Twombly, 500 U.S. at 555, 570; see also Iqbal, 556

U.S. at 680; Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir.

2009) (applying the Twombly/Iqbal standard to evaluate the legal

sufficiency of pleadings). A court cannot “ignore a clear

failure in the pleadings to allege any facts which set forth a

claim.” Estate of Williams-Moore, 335 F. Supp. 2d at 646.

Consequently, even given the deferential standard allocated to

pleadings at the motion to dismiss stage, a court will not

                              -14-
accept mere legal conclusions as true and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere

conclusory statements, [will] not suffice.” Iqbal, 556 U.S. at

678.

       Employment discrimination complaints must meet the

Twombly/Iqbal plausibility standard; however, the plaintiff is

not required to make out a prima facie case or satisfy any

heightened pleading requirements at the motion to dismiss stage.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002); McCleary-

Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d

582, 584–85 (4th Cir. 2015). The plaintiff is, however, required

to plead facts that permit the court to reasonably infer each

element of the prima facie case, including less favorable

treatment than similarly-situated employees outside of the

protected class. McCleary-Evans, 780 F.3d at 585; see also

Iqbal, 556 U.S. at 682–83 (plaintiff must plead facts supporting

reasonable inference of discriminatory intent).

IV.    TITLE VII EMPLOYMENT DISCRIMINATION

       Plaintiff brings her employment discrimination claims in

part under Title VII of the Civil Rights Act of 1964. The

enforcement provisions of Title VII state that “[a] charge under

this section shall be filed within one hundred and eighty days

after the alleged unlawful employment practice occurred.” 42

                                -15-
U.S.C. § 2000e-5(e)(1). Once the EEOC issues a right to sue

letter, the plaintiff must file suit in a federal court within

ninety days. § 2000e-5(f)(1). Here, it is unclear exactly when

Plaintiff filed her EEOC charge. Plaintiff received a right to

sue letter from the EEOC on December 22, 2017, (Compl., Ex. D

(Doc. 2-4)), and filed her complaint in this matter within

ninety days on March 16, 2018. (Compl. (Doc. 2).) Because

Plaintiff’s employment with Surya only commenced on August 7,

2017, any alleged discriminatory acts must have occurred within

180 days prior to the initial EEOC filing date. Therefore, this

court finds that Plaintiff has complied with Title VII’s

statutory filing requirements.

     The elements of a Title VII employment discrimination claim

are: “(1) membership in a protected class; (2) satisfactory job

performance; (3) adverse employment action; and (4) different

treatment from similarly situated employees outside the

protected class.” Coleman v. Md. Ct. App., 626 F.3d 187, 190

(4th Cir. 2010); see also Gerner v. Cty. of Chesterfield, 674

F.3d 264, 266–68 (4th Cir. 2012) (gender); Adams v. Trustees of

the Univ. of N.C.-Wilmington, 640 F.3d 550, 558 (4th Cir. 2011)

(religion).

     Items 1 to 3 of the prima facie claim are identical for

both gender and religion. This court finds that Plaintiff has

                                 -16-
properly demonstrated items 1 to 3 of a prima facie

discrimination claim. Both gender and religion are protected

grounds under Title VII. See 42 U.S.C. § 2000e–2(a)(1).

Plaintiff has alleged that she is Jewish. (Am. Compl. (Doc. 15)

at 14.)

     Adverse employment actions include any “acts or harassment

[that] adversely effected ‘the terms, conditions, or benefits’

of the plaintiff's employment.” Von Gunten v. Maryland, 243 F.3d

858, 865 (4th Cir. 2001) (quoting Munday v. Waste Mgmt. of N.

Am., Inc., 126 F.3d 239, 243 (4th Cir. 1997)), abrogated on

other grounds by Burlington N. and Santa Fe Ry. Co. v. White,

548 U.S. 53, 62, 66–68 (2006) 4; see also Boone v. Goldin, 178

F.3d 253, 256 (4th Cir. 1999). However, the Supreme Court has

also recognized that Title VII encompasses hostile or offensive

workplace comments when “the discriminatory conduct was so

severe or pervasive that it created a work environment abusive



     4 Von Gunten was brought under Title VII’s anti-retaliation
provision, and the Fourth Circuit held that the adverse
employment action standard applied to retaliation claims. The
Supreme Court subsequently ruled, in response to a circuit split
on the issue, that retaliation claims should be evaluated under
a different, lower standard than discrimination claims.
Burlington No. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 67
(2006). However, to the extent that Von Gunten defines an
“adverse employment action,” it remains relevant for non-
retaliatory Title VII claims to which this standard still
applies.

                               -17-
to employees because of their race, gender, religion, or

national origin.” Harris v. Forklift Sys., Inc., 510 U.S. 17,

21–22 (1993); Ocheltree v. Scollon Prods., Inc., 335 F.3d 325,

331-32 (4th Cir. 2003) (holding that Title VII applied where a

female employee was “the individual target of open hostility

because of her sex,” and finding it relevant that the offensive

conduct was not aimed at any male employees); see also Meritor

Sav. Bank, FSB v. Vinson, 477 U.S. 57, 60–61 (1986) (describing

sexually hostile and abusive workplace conduct that rose to a

level cognizable under Title VII, including the touching and

fondling of female employees by a male supervisor).

     Plaintiff has alleged both that she was terminated by

Defendant Surya and treated unequally in the terms of her

employment. (Compl. (Doc. 2) at 4.) This court finds that

Plaintiff has at least conceivably alleged a hostile work

environment. (See Compl., Ex. A (Doc. 2–1) at 5 (alleging

“abusive, threatening and hostile, volatile, aggressive” conduct

by Defendant Parker, Plaintiff’s immediate supervisor.))

     Finally, Plaintiff alleges satisfactory job performance at

the time of her termination. (See id. at 8.) This court will

next address the question of whether Plaintiff’s termination or

the alleged hostile work environment can plausibly be attributed

to discriminatory conduct by Defendant Surya.

                              -18-
     A.   Gender

     To create a plausible inference of gender-based

discrimination, a plaintiff must plead facts suggesting that the

adverse treatment was due to a plaintiff’s gender. A plaintiff

can do so by identifying similarly-situated male employees who

either were not fired or were not subject to the same hostile

workplace behavior. See Gerner, 674 F.3d at 266 (employer

offered male employees more favorable severance packages than it

did to female plaintiff).

     Here, Plaintiff describes numerous alleged abusive and

hurtful comments by her male supervisor, Defendant Parker.

However, there is simply nothing in Plaintiff’s allegations to

suggest that Defendant Parker treated similarly-situated male

employees more favorably. 5 Plaintiff provides merely the

conclusory allegation that Defendant Parker “would of [sic]

NEVER of treated a man this way.” (Compl., Ex. A (Doc. 2–1) at

7.) This bald assertion, completely unsupported by facts, cannot

support Plaintiff’s claim. Coleman, 626 F.3d at 190–91.

Additionally, Plaintiff appears to suggest that Defendant Parker

was in fact friendly and close with a female co-worker. (See



     5 Plaintiff does identify a single male co-worker, Eric
Nyman, (see Am. Compl., Ex. EN (Doc. 15–12) at 1), but suggests
that Defendant Parker was also antagonistic toward Nyman.

                               -19-
Compl., Ex. A (Doc. 2–1) at 2.) Plaintiff has not alleged any

facts that permit this court to draw the inference that she was

harassed or terminated because of her gender. Therefore,

Plaintiff’s gender-based Title VII allegations fail to state a

claim and will be dismissed.

     B.   Religion

     To properly plead religion-based employment discrimination,

a plaintiff must show either disparate treatment or failure to

accommodate religious practices. See generally Chalmers v. Tulon

Co. of Richmond, 101 F.3d 1012, 1017 (4th Cir. 1996). This court

finds no allegation that Plaintiff sought to actively observe

any aspect of her Jewish faith during working hours. Defendant

Surya cannot fail to accommodate that which is not requested.

Therefore, Plaintiff can only potentially make out a disparate

treatment claim.

     As with Plaintiff’s gender claim, Plaintiff must show that

she was treated less favorably than co-workers who did not share

the same religion. See Netter v. Barnes, 908 F.3d 932, 939 (4th

Cir. 2018) (stating that “a plaintiff seeking to prove unlawful

discrimination in employment will generally need to produce

evidence of comparators, or similarly-situated employees of a

different . . . religion”).



                               -20-
     Plaintiff’s religious discrimination claim is based on an

inquiry by Defendant Tiwari into her religious beliefs and

disparaging comments allegedly made by supervisors, co-workers,

and third parties 6 regarding her religion. (See, e.g., Am. Compl

(Doc. 15) at 13; Compl., Ex. B (Doc. 2–2) at 1.) However,

Plaintiff again proffers no facts whatsoever regarding the

treatment of non-Jewish colleagues. Further, the only

religiously-motivated comment that can possibly be attributed to

any Defendant is Defendant Tiwari’s inquiry about Plaintiff’s

religion at her review. (Am. Compl. (Doc. 15) at 13.) While this

question may be inappropriate, it is a far cry from the level of

behavior that might create a hostile work environment for Title

VII purposes. See Meritor, 477 U.S. at 60–61. It is impossible

for this court to infer that any adverse actions were due to

religious discrimination and this claim will also be dismissed.




     6 Some of these alleged statements, including apparent
mocking of the Yiddish language, seem to have been made not by
Defendant Surya or any of its employees or agents, but rather by
a Surya customer who attended an event at the company’s
warehouse. (See Am. Compl. (Doc. 15) at 6.) As this woman was
not an agent nor in any way affiliated with the company, this
court finds no basis for imputing Title VII liability to the
company based on her alleged actions. See 42 U.S.C. § 2000e(b)
(defining “employer” as “a person engaged in an industry
affecting commerce who has fifteen or more employees”).

                               -21-
V.    ADEA

      To make out an ADEA claim, Plaintiff must show that she is

a member of the class of persons the ADEA is designed to

protect: individuals over the age of forty. 29 U.S.C. § 631(a);

see also Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619,

627–28 (4th Cir. 2015) (stating that an ADEA plaintiff must show

membership in the protected class). Here, Plaintiff presents no

evidence that she is over the age of forty. This deficiency is,

of course, fatal to Plaintiff’s ADEA claim and the claim will be

dismissed.

      Further, the remainder of the ADEA analysis is similar in

nature to the Title VII analysis, in that Plaintiff must show

she was treated less favorably than co-workers under the age of

forty. See Goode, 807 F.3d at 627. Plaintiff provides no factual

basis for this inference, only conclusorily alleging that “I

think it was my age as to why I was treated that way.” (Compl.,

Ex. B (Doc. 2–2) at 1.) Thus, Plaintiff fails to state a viable

ADEA claim.

VI.   REMAINING STATE LAW CLAIMS

      As this court has determined that all of Plaintiff’s

federal-law claims should be dismissed, it must now consider

whether to evaluate any remaining properly-pleaded state law

claims (over which this court has supplemental jurisdiction) or

                               -22-
remand these claims to North Carolina state court. See Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988) (stating that

courts have discretion to remand leftover supplemental

jurisdiction claims). In making this determination, this court

should consider “convenience and fairness to the parties, the

existence of any underlying issues of federal policy, comity,

and considerations of judicial economy.” Shanaghan v. Cahill,

58 F.3d 106, 110 (4th Cir. 1995).

     Because this court finds it expedient to the swift

resolution of this dispute to consider all claims in a single

ruling rather than sever certain claims for further proceedings,

it will evaluate Plaintiff’s breach of contract and defamation

claims.

     A.   Breach of Contract

     Under North Carolina law, “unilaterally promulgated

employment manuals or policies do not become part of the

employment contract unless expressly included in it.” Walker v.

Westinghouse Elec. Corp., 77 N.C. App. 253, 259–60, 335 S.E.2d

79, 83–84 (1985); see also Salt v. Applied Analytical, Inc., 104

N.C. App. 652, 656–57, 412 S.E.2d 97, 99–101 (1991).

     Here, Plaintiff’s breach of contract claim appears to

relate to Surya’s employee handbook. (Am. Compl. (Doc. 15) at

3-4.) The handbook required each employee to sign upon receipt

                               -23-
acknowledging “that neither the handbook nor its contents are an

expressed [sic] or implied contract regarding my employment.”

(Am. Compl., Ex. HB-1 (Doc. 15–2) at 44.) Because the handbook

was expressly excluded from Plaintiff’s employment contract,

Plaintiff may not bring a breach of contract action under the

handbook in North Carolina. Plaintiff’s breach of contract

allegations will be dismissed for failure to state a claim. 7

     This court does not understand Plaintiff to allege that she

had any direct contractual agreement with either Defendant

Parker or Defendant Tiwari. Absent a contract, Plaintiff has no

viable claim against these Defendants.

     B.   Defamation

     To state a claim for defamation under North Carolina

law, “a plaintiff must allege that the defendant caused injury

to the plaintiff by making false, defamatory statements of or

concerning the plaintiff, which were published to a third

person.” Boyce & Isley, PLLC v. Cooper, 153 N.C. App. 25, 29,



     7 Plaintiff also appears to allege breach of contract in one
of her motions to amend, (see Pl.’s Mot. to Am. (Doc. 24)), but
this court cannot discern any basis for this second breach of
contract claim and the motion is also untimely and unauthorized,
as previously noted. Plaintiff refers to a “gag order” and
suggests that other Surya employees breached agreements with the
company, (id. at 4), but alleges no contractual agreement
between herself and any Defendant. Therefore, this claim
similarly fails to meet the 12(b)(6) standard.

                               -24-
568 S.E.2d 893, 897 (2002). A certain set of statements, such as

those regarding sexual diseases or crimes of “moral turpitude,”

are considered defamatory per se and do not require the

plaintiff to prove malicious intent or show damages. Williams v.

Rutherford Freight Lines, Inc., 10 N.C. App. 384, 387–88, 179

S.E.2d 319, 322 (1971). Other statements that are less clearly

defamatory may still support a defamation claim but require the

plaintiff to prove intent and damages – these statements are

called libel per quod. Daniels v. Metro Magazine Holding Co.,

L.L.C., 179 N.C. App. 533, 538, 634 S.E.2d 586, 590 (2006).

     It is a prerequisite to any defamation claim that the

alleged defamatory statement can reasonably be viewed as stating

an actual fact, rather than a subjective opinion, about the

plaintiff. See Daniels, 179 N.C. App. at 539, 634 S.E.2d at 590.

“Rhetorical hyperbole and expressions of opinion not asserting

provable facts are protected speech” and cannot form the basis

for a defamation claim. Id.; see also Milkovich v. Lorain

Journal Co., 497 U.S. 1, 18–21 (1990) (explaining the difference

between statements that are reasonably interpreted as stating a

fact about a certain individual and those that are pure opinion

or hyperbole). For example, “unlike the statement, ‘In my

opinion Mayor Jones is a liar,’ the statement, ‘In my opinion

Mayor Jones shows his abysmal ignorance by accepting the

                              -25-
teachings of Marx and Lenin,’ would not be actionable.”

Milkovich, 497 U.S. at 20.

     To determine whether a statement asserts facts or is mere

opinion or hyperbole, courts “consider whether the language used

is loose, figurative, or hyperbolic language, as well as the

general tenor of the [conversation].” Daniels, 179 N.C. App. at

540, 634 S.E.2d at 590 (quoting Milkovich, 497 U.S. at 21)

(internal citations omitted).

     Here, Plaintiff’s allegations center on certain disparaging

remarks that Defendant Parker allegedly made to other Surya

sales representatives regarding Plaintiff, including the

statement that “I got rid of that nonsense” after Plaintiff was

fired. (Am. Compl. (Doc. 15) at 11.) Plaintiff does not provide

any other specific statements, alleging only that Defendant

Parker “shared the gossip.” 8 (Id. at 10.) The statement “I got

rid of that nonsense” is not only hyperbolic, but also can be

reasonably interpreted only as stating Defendant Parker’s

personal, subjective opinion about Plaintiff rather than any



     8 Without knowing the specific content of these alleged
communications, this court is unable to determine whether they
meet the legal standard for defamation. An amorphous allegation
that others are gossiping about you does not, of course, give
rise to any legal remedy.



                                -26-
provable fact. Therefore, this statement is not actionable and

Plaintiff fails to state a claim for defamation. 9

VII. CONCLUSION

     For the foregoing reasons, this court finds that

Defendants’ motion to dismiss should be granted and Plaintiff’s

claims should be dismissed with prejudice.

     IT IS THEREFORE ORDERED that Plaintiff’s Motion to Amend

Complaint, (Doc. 15), is GRANTED.

     IT IS FURTHER ORDERED that Plaintiff’s Amended Complaint,

(Doc. 17), Motion for Jury Trial, (Doc. 20), and Motion for the

Court to Grant Recovery, (Doc. 31), are construed as motions to

amend the complaint and are DENIED.

     IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend

Breech [sic] of Contract, (Doc. 24), and Motion to Amend

Complaint, (Doc. 26), are DENIED.

     IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend

Breach of Contract Request, (Doc. 34), is construed as a motion

to add a defendant and is DENIED.




     9 To the extent that Plaintiff alleges defamation by
Defendant Surya through its agent Defendant Parker, see, e.g.,
Long v. Vertical Techs., Inc., 113 N.C. App. 598, 602, 439
S.E.2d 797, 801 (1994), this claim must fail for the same
reasons set forth herein. Plaintiff alleges no potentially
defamatory statements by Defendant Tiwari.

                               -27-
     IT IS FURTHER ORDERED that Plaintiff’s Motion to Add Party,

(Doc. 36), is DENIED.

     IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss

pursuant to Fed. R. Civ. P. 12(b)(6), (Doc. 11), is GRANTED.

     IT IS FURTHER ORDERED that the claims contained in the

Complaint, (Doc. 2), and the Amended Complaint, (Doc. 15), are

DISMISSED WITH PREJUDICE pursuant to Fed. R. Civ. P. 12(b)(6).

     IT IS FURTHER ORDERED that Defendants’ Motion for a

Protective Order, (Doc. 18), Motion to Dismiss IIED Complaint,

(Doc. 21), and Motion for a Pre-Filing Injunction, (Doc. 40),

are DENIED AS MOOT.

     IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel

with Sanctions, (Doc. 25), Sealed Motion for Exam Report and

Treatment, (Doc. 30), and Motion to Subpoena, (Doc. 38), are

DENIED AS MOOT.

     As no further claims remain in this matter, a judgment

shall be entered contemporaneously herewith for Defendants

dismissing Plaintiff’s claims with prejudice.

     This the 27th day of February, 2019.



                           ____________________________________
                              United States District Judge




                              -28-
